ORDER
In 2005, respondent, a suspended lawyer, was arrested by the Louisiana State Police and booked with 191 felony counts of injuring public records, filing or maintaining false public records, and filing false statements with video gaming applications. These charges stemmed from respondent’s notarization of documents after his suspension from the practice of law, in violation of La. R.S. 35:14. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by George Scariano, *167Louisiana Bar Roll number 11752, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of George Scariano for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that George Scariano shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana